Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1 and 6-17 are currently pending and the claims filed on 10/07/2021 is acknowledged.  

Interview Summary 
The examiner conducted a telephone interview with attorney Edward (Ted) Yoo on 10/28/2021 and suggested amending claims 1, 15 and 16 as noted in the Interview Summary of 11/02/2021. However, it appears that since applicant’s proposed amounts of electrolyzed water (2-95%) and amine (5 to 95%) are not supported by the originally filed specification (e.g., [0030]), no agreements in “amount” point were reached. 
If the applicant would amend the claims as follows, the instant application would be allowable. All the amended limitations except for amount of electrolyzed water are what the examiner and attorney were already agreed.  
1.  	(Proposed) A method of killing or controlling microorganisms comprising a plant pathogenic fungi, poliovirus, Candida, or Aspergillus, comprising the step of contacting the microorganism with a biocidal composition comprising a reaction product of biocidal composition not having any detectable free available chlorine and a pH of about 11.0 or higher and wherein the proportion of the electrolyzed water to the amine is in an amount between about 2% to about 98% by volume based on the total volume of the reaction mixture and the amine is present in an amount between about 5% to about 95% by volume based on the total volume of the biocidal composition.
1 [[7]] wherein the plant pathogenic fungi comprises a clubroot pathogen.
10. 	(Proposed) The method of claim 1 wherein the composition is applied to a surface having said microorganisms.
15. 	 (Proposed) A method of preserving a food product susceptible to microbial spoilage by E. coli, S. aureus, P. aeruginosa, C. albicans or A. brasiliensis, comprising applying a biocidal composition comprising a reaction product of electrolyzed water and an amine to the food product, the biocidal composition not having any detectable free available chlorine and a pH of about 11.0 or higher and wherein the proportion of the electrolyzed water to the amine is in an amount between about 2% to about 98% by volume based on the total volume of the reaction mixture and the amine is present in an amount between about 5% to about 95% by volume based on the total volume of the biocidal composition. 
16.     (Proposed) A method of controlling a plant disease caused by a clubroot fungus, comprising contacting plant seeds and/or a growth medium with a biocidal composition comprising a reaction product of electrolyzed water and an amine, the biocidal composition not having any detectable free available chlorine and a pH of about 11.0 or higher and wherein the proportion of the electrolyzed water to the amine is in an amount between about 2% to about 98% by volume based on the total volume of the reaction mixture and the amine is present in an amount between about 5% to about 95% by volume based on the total volume of the biocidal composition. 
Claims 6, 7, 9 and 11 are suggested to be cancelled.  
Claims 12-14 remain as they are. 



Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 10/07/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. In particular, the 102 rejection is withdraw by way of applicant’s amendment. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Maintained Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1 and 6-14 remain rejected under 35 USC 103 as being obvious over Storey et al. (US2016/0289571A1, hereinafter “Storey 2016”) in view of Raad (US2007/0154621A1); Storey (US2011/0186462A1, hereinafter “Storey 2011); and Howard et al., “Clubroot Prevention: Challenges and Opportunities,” International Clubroot Workshop, Delta Edmonton South, Edmonton, AB, June 21, 2013” (of record). 
Specifically, 
Claims 1, 6, 7 and 10-14 remain rejected by Storey 2016 in view of Raad; 
Claim 8 remains rejected by Storey 2016 in view of Raad and further in view of Howard; and 
Claim 1 (algae) and claim 9 remain rejected by Storey 2016 in view of Storey 2011.  

Applicant claims including the below claim 1 filed on 10/07/2021:

    PNG
    media_image1.png
    167
    810
    media_image1.png
    Greyscale


Regarding instant claims 1, 6, 7 and 10-14, they are rejected by Storey 2016 in view of Raad.
	Storey 2016 teaches a treatment fluid and a method of neutralizing a contaminant comprising an acid gas such as hydrogen sulphide, carbon dioxide or sulphur compound such as carbonyl sulfide or mercaptan, comprising contacting the contaminant with a treatment fluid comprising a reaction product of electrolyzed water and an amine (claims 1-3 of prior art). Further Storey 2016 teaches the pH of the treatment fluid is in a range about pH 12.0, and in one embodiment, the pH is between about pH 12.6 and 13.3 ([0012]) which overlaps the instant range of about 11.0 or higher; the produced fluid does not have any free available chlorine the electrolyzed water-amine composition has a germicidal effect on microorganisams which can generate hydrogen sulphide such as Desulfovibrio bacteria species, and other sulphate-reducing bacteria ([0036])  (instant claim 1, in part); the treatment fluid composition is heated ([0038]- Example 1); although Storey 2016 does not expressly teach the composition is mixed with water and heated to formation stream which is applied to the surface such as well-casing, it would be obvious because Storey 2016 teaches the composition is heated ([0038] & Examples 1-10) (instant claims 10-12); the electrolyzed water is produced by electrolyzing potassium chloride ([0022]) and the treatment fluid further comprises sodium chloride or potassium chloride solution ([0014])(instant claim 13). Further, Storey 2016 teaches the electrolyzed water is produced by electrolyzing potassium chloride ([0022]), and but Storey 2016 does not expressly teach the amount of potassium chloride of about 8 g/l to about 29g/l. However such amount would be optimized depending on the intended purpose, electrolyzed water amount, relationship with other ingredient including amine, etc., in the absence of criticality evidence (instant claim 14).
However, Storey 2016 does not expressly teach specific microorganisms of virus or fungi of instant claims 1, 6 and 7. The deficiencies are cured by Raad. 
Raad teaches a method of coating or impregnating a surface with an antimicrobial agent that involve contacting the surface with a composition that includes an antimicrobial agent and a solvent, and curing the surface by applying heat (abstract) wherein the solvent includes water ([0095]) and a basic reagent has an antimicrobial activity and includes aliphatic amine or an aromatic amine such as diethylamine, trimethylamine, allylamine, hexamethylenetetramine ([0022], [0046], bacterium, fungus, protozoan, or a virus ([0014]) and in particular, staphylococci, vancomycin-resistant enterococci, resistant Pseudomonas aeruginosa, or a combination thereof. In some embodiments, the infection is a fungal infection such as candida species ([0041]) (instant claims 1, 6 and 7 – virus or fungi microorganism). Further, when the composition is mixed with water and heated at certain temperature, it would form steam which can be applied to the surface of Raad. 
It would have been prima facie obvious to apply electrolyzed water-amine biocidal composition of Storey 2016 to another bacteria, fungi and virus of Raad in order to kill or give germicidal effect on virus, fungi, and bacterial because both references  disclose antimicrobial activity by electrolyzed water-amine (Storey 2016) and Raad teaches amine compound would also be effective to treat and/or clean the surface, and thus, when applying the electrolyzed water-amine of Storey 2016 to virus, fungi and bacteria  of Raad, the same germicidal effects on them would be predictable and obvious, in the absence of evidence to the contrary.   
Response to Arguments
Applicant argues that Storey 2016 fails to teach a reaction product of electrolyzed water and an amine can effectively control viruses, fungi or algae; Raad cannot cure the deficiency of Storey because Raad teaches basic agent having antimicrobial activity and containing amine and requires use of common water, and on 
The examiner responds that it is well-known from Storey 2016 that the reaction product of electrolyzed water and amine is used to kill certain type of bacteria wherein hydrogen sulphide is produced from the bacterial breakdown of organic proteinaceous matter from plants or animals, hydrogen sulphide is formed as an undesirable byproduct ([0003] of Storey 2016) and Raad teaches amine is effective to sterilize microorganism such as bacteria, virus and fungus, and that is, both references disclose antiseptic effects against microorganisams, and Storey 2016 teaches the amine-electrolyzed water is effective to kill certain type of bacteria species, and Raad teaches amine component is effective antiseptic agent against bacteria, virus, fungus and therefore, applying the composition of Storey 2016 to those microorganisams of Raad would also kill viruses, fungus and bacteria other than Desulfovibrio species of Storey 2016. Further, Storey 2016 and Raad are in analogous art because they require both common amine compound and intends to kill harmful microorganisms. Furthermore what the examiner relied on Raad was various microorganism to be controlled or killed with antimicrobial composition, not the reaction product antimicrobial agent comprising electrolyzed water-amine which is already taught by Storey 2016. In this context, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. Thus, applicant’s arguments are not persuasive. 

Regarding instant claim 8, it is rejected by Storey 2016 in view of Raad and further in view of Howard.  
However, Storey 2016 in view of Raad does not expressly teach the method of killing microorganism can be applied to clubroot pathogen of instant claim 8. The deficiencies are cured by Howard. 
Howard teaches prevention of clubroot pathogen which causes plant disease (pages 2-3) by sanitization (cleaning and disinfection) of machinery, vehicles, tools and equipment used by vegetable producers or by removing soil and plant debris from farm equipment and cleaning contaminated surfaces by pressure washing and applying a disinfectant to clean soil residues from hard surfaces and to kill clubroot spores  (pages 4 and 13) where the disinfectant contains electrolyzed water, quaternary ammonia, potassium peroxomonosulphate, sodium hypochlorite, acetic acid, peracetic acid, chlorine dioxide, oxidized silver, essential oil, etc., to and clubroot spore viability and pathogenicity were assessed and the results are promising (page 13) (instant claim 8).  
Therefore, it would have been prima facie obvious to further define the fungus microorganisms of Storey 2016/Raad with clubfoot of Howard disclosing antimicrobial activity by electrolyzed water/amine containing composition, and such definition would not have yielded no more than the predictable results of killing microorganisms.   
In light of the foregoing, instant claim 8 are obvious over Storey 2016 in view of Raad and further in view of Howard. 
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Howard fails to teach a combination of amine and electrolyzed water, and instead Howard teaches each quaternary ammonia product and electrolyzed water product are used as disinfectants and in Howard, each was only marginally effective and industrial bleach, hyperox, ecoclear were highly effective and thus Howard teaches away from the claimed invention and as a result, the combination of Storey 2016 in view of Raad and further in view of Howard fails to teach the claimed invention. 
The examiner responds that MPEP 2144.06 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), and thus, combine two compounds of ammonia and electrolyzed water to form ammonia – electrolyzed water for the very same purpose of killing clubroot microorganism; even when quaternary ammonia product and electrolyzed water product of Howard are marginally effective, the fact is that Howard teaches those products are used in controlling or preventing clubroot pathogen. In this regard, please see case law stating that [D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Further, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145.
In light of the foregoing, applicant’s arguments are not persuasive. 

Regarding instant claims 1 (algae) and 9, it is rejected by Storey 2016 in view of Storey 2011.  
However, Storey 2016 does not expressly teach the method of killing microorganism can be applied to algae of instant claims 1 and 9. The deficiency is cured by Storey 2011. 
Storey 2011 teaches an microcidal composition comprising electrolyzed water (=anolyte, catholyte or mixture of both where the anolyte and catholyte means an aqueous solution produced at the anode and cathode, respectively by the electrolysis of aqueous solutions of sodium or potassium chloride (e.g., [0002], [0010]) and the anolyte can be used to stop algae ([0027]) (instant claims 1 and 9 - algae).  
It would have been prima facie obvious to further define the microorganisms of Storey 2016/Raad with algae of Storey 2011 using antimicrobial activity by electrolyzed 
In light of the foregoing, instant claims 1 and 9 are obvious over Storey 2016 in view of Storey 2011. 
Response to Arguments
Applicant argues that Storey 2011 only describes electrolyzed water and method of producing anolyte or catholyte and it does not disclose the reaction products of electrolyzed water and an amine. 
The examiner responds that what the examiner relied on Storey 2011 was algae microorganism and Storey 2011 teaches use of one common component of electrolyzed water and thus applying the amine-electrolyzed water composition of Storey 2016 against algae of Storey 2011 would achieve the claimed invention. In this context, please see case law stating that [O]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). MPEP 2145. 

New Ground of Rejection --- as necessitated by amendment
Regarding instant claim 15, it is rejected by Storey 2016 in view of Ikeda et al. (US2008/0008621A1) and further in view of Raniwala et al. (US2012/0102883A1).  
Applicant claims including the below claim 15 filed on 10/07/2021:

    PNG
    media_image2.png
    103
    803
    media_image2.png
    Greyscale


Storey 2016 teaches a method of neutralizing a contaminant comprising an acid gas such as hydrogen sulphide, carbon dioxide or sulphur compound such as carbonyl sulfide or mercaptan, comprising contacting the contaminant with a treatment fluid comprising a reaction product of electrolyzed water and an amine (claims 1-3 of prior art). Further Storey 2016 teaches the pH of the treatment fluid is in a range about pH 12.0, and in one embodiment, the pH is between about pH 12.6 and 13.3 ([0012]) which overlaps the instant range of about 11.0 or higher; the produced fluid does not have any free available chlorine ([0028]); the electrolyzed water-amine composition has a germicidal effect on microorganisams which can generate hydrogen sulphide such as Desulfovibrio bacteria species, and other sulphate-reducing bacteria ([0036])  (instant claim 15, in part). 
Although Storey 2016 teaches a method for giving a germicidal effect on microorganisams such as Desulfovibrio bacteria, Storey 2016 does not expressly teach such method would apply to preserve food product. The deficiency is cured by Ikeda and Raniwala.  
Ikeda teaches hypochlorous acid based sterilizing composition wherein an electrolyzed water may be used instead of hypochlorous acid (abstract and claim 3 of prior art); and the composition further comprises amine oxide or alkyl betaines which reads on the claimed amine for sterilizing food industries ([0002] and [0043]). 
Raniwala teaches the method of sterilizing beverage and containers using electrolyzed water (abstract). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Storey 2016 with Ikeda and Raniwala because Storey 2016 teaches a reaction product of amine and electrolyzed water (EO) can be effective to kill certain type of bacteria and Ikeda teaches EO is effective for the sterilization of food industries; and Raniwala teaches EO can be used to sterilize beverage and containers and all the teachings of the applied art refer to sterilize microorganisams and thus applying known amine-electrolyzed water of Storey 2016 to kill or sterilize microorganisams in food or food container industry as taught by Ikeda/Raniwala would have yielded no more than germicidal predictable results, in the absence of evidence to the contrary. 
Response to Arguments
	Applicant’s arguments are moot in view of new grounds of 103 rejection. 

Maintained Rejection
Claims 16-17 remain rejected under 35 USC 103 as being obvious over Howard et al., Howard et al., “Clubroot Prevention: Challenges and Opportunities,” International Clubroot Workshop, Delta Edmonton South, Edmonton, AB, June 21, 2013” (of record) in view of Storey et al. (US2016/0289571A1, hereinafter “Storey 2016”)

Applicant claims the below claims 16-17 filed on 10/07/2021:

    PNG
    media_image3.png
    257
    1357
    media_image3.png
    Greyscale


Prior Art
Howard teaches prevention of clubroot pathogen which causes plant disease (pages 2-3) by sanitization (cleaning and disinfection) of machinery, vehicles, tools and equipment used by vegetable producers or by removing soil and plant debris from farm equipment and cleaning contaminated surfaces by pressure washing and applying a disinfectant to clean soil residues from hard surfaces and to kill clubroot spores  (pages 4 and 13) where the disinfectant contains electrolyzed water, quaternary ammonia, potassium peroxomonosulphate, sodium hypochlorite, acetic acid, peracetic acid, chlorine dioxide, oxidized silver, essential oil, etc., to and clubroot spore viability and pathogenicity were assessed and the results are promising (page 13) (instant claims 16-17, in part).
However Howard does not expressly teach the reaction product of electrolyzed water and amine. The deficiency is cured by Storey 2016.   
Storey 2016 teaches a treatment fluid and a method of neutralizing a contaminant comprising an acid gas such as hydrogen sulphide, carbon dioxide or sulphur compound such as carbonyl sulfide or mercaptan, comprising contacting the contaminant with a treatment fluid comprising a reaction product of electrolyzed water and an amine (claims 1-3 of prior art). It is noted that carbon dioxide or carbonyl sulfide or mercaptan is not sulfate or hydrogen sulphide as instantly claimed. Further Storey 2016 teaches the pH of the treatment fluid is in a range about pH 12.0, and in one embodiment, the pH is between about pH 12.6 and 13.3 ([0012]) which overlaps the instant range of about 11.0 or higher; the produced fluid does not have any free available chlorine ([0028]); the electrolyzed water-amine composition has a germicidal effect on microorganisams which can generate hydrogen sulphide such as Desulfovibrio bacteria species, and other sulphate-reducing bacteria ([0036]).  ; the treatment fluid composition is heated ([0038]- Example 1); the electrolyzed water is produced by electrolyzing potassium chloride ([0022]). Further, Storey 2016 teaches the electrolyzed water is produced by electrolyzing potassium chloride ([0022]).
It would have been prima facie obvious to select from various disinfection agents of Howard a combination of electrolyzed water and amine compound of Storey 2016 to control a plant disease caused by fungus, e.g., clubroot of Howard.   
In light of the foregoing, instant claims 16-17 are obvious over Howard in view of Storey 2016.   
Response to Arguments
Since applicant did not argue against claims 16-17, the rejection is maintained. 

The rejections are based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
 
Maintained Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 6-17 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-10 and 13 of patent no. 10428279B2 in view of Raad (US2007/0154621A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention require contacting the microorganism with a 
However, patent ‘279 does not teach viruses, fungi or algae to be killed or controlled. The deficiencies are cured by Raad. 
Raad teaches coating or impregnating a surface with an antimicrobial agent that involve contacting the surface with a composition that includes an antimicrobial agent and a solvent, and curing the surface by applying heat (abstract) wherein the solvent includes water ([0095]) and a basic reagent has an antimicrobial activity and includes aliphatic amine or an aromatic amine such as diethylamine, trimethylamine, allylamine, hexamethylenetetramine ([0022], [0046], [0092], [0094], [0099], [0100], and claim 17 of prior art); the antimicrobial agent refers to an agent that can prevent or reduce the growth or reproduction of a microorganism or kill a microorganism which includes bacterium, fungus, protozoan, or a virus ([0014]) and in particular, staphylococci, vancomycin-resistant enterococci, resistant Pseudomonas aeruginosa, or a combination thereof. In some embodiments, the infection is a fungal infection such as candida species ([0041]). 
It would have been prima facie obvious to modify the teachings, e.g., killing bacteria of patent ‘279 with killing different type of microorganisms such as fungi or virus of Raad in the analogous art because patent ‘279 teaches a reaction product of electrolyzed water-amine to kill bacteria and Raad discloses antimicrobial activity against virus and fungi by water-amine for treating and/or cleaning the surface, and 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent subject matter.
Response to Arguments
	Since applicant did not argue this rejection, the rejection is maintained. 

Conclusion
All examined claims are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613